ORDER

PER CURIAM
GP & W, Inc., d/b/a Center Marketing Company (GP & W) appeals from the trial court’s order setting aside a default judgment entered in favor of Daibes Oil, LLC, Fred A. Daibes, and Munir Daibes (Daibes Oil) and against GP & W on GP & Ws claim for breach of contract involving the purchase of gasoline in the amount of $651, 206.01, plus pre-prejudgment interest in the amount of $16,538.71, plus attorney’s fees and costs in the amount of $10,159.40, totaling $677,904.12. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).